Title: From Thomas Jefferson to Abner Watkins, 21 December 1807
From: Jefferson, Thomas
To: Watkins, Abner,Todd, Bernard


                        
                            To Messrs. Abner Watkins & Bernard Todd
                            
                            Dec. 21. 07
                        
                        I have duly recieved, fellow-citizens, the Address of October 24. which you have been so kind as to forward
                            me on the part of the Society of Baptists of the Appomatox association, and it is with great satisfaction when I learn
                            from my constituents that the measures pursued in the administration of their affairs during the time I have occupied the
                            Presidential chair, have met their approbation. Of the wisdom of these measures it belongs to others to judge. that they
                            have always been dictated by a desire to do what should be most for the public good, I may conscientiously affirm.
                            believing that a definite period of retiring from this station will tend materially to secure our elective form of
                            government; and sensible too of that decline which advancing years bring on, I have felt it a duty to withdraw at the
                            close of my present term of office, and to strengthen by practice a principle which I deem salutary. that others may be
                            found whose talents & integrity render them proper deposits of the public liberty & interests, & who have made
                            themselves known by their eminent services, we can all affirm, of our personal knolege. to us it will belong, fellow
                            citizens, when their country shall have called them to it’s helm, to give them our support while there, to facilitate
                            their honest efforts for the public good, even where other measures might seem to us more direct, to strengthen the arm of
                            our country by union under them, and to reserve ourselves for judging them at the Constitutional period of election.
                        I pray you to tender to the society of which you are a committee my thanks for the indulgence with which they
                            have viewed my conduct, with the assurances of my high respect, & to accept yourselves my friendly &
                            respectful salutations.
                        
                            Th: Jefferson
                            
                        
                    